DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 30 August 2022 has been received and made of record.  Claims 9, 10, 12, 13, 16, 19, 20, 22, 23, 25-28, 33, and 34 have been amended.  Claims 15 and 17 have been cancelled. Applicant's amendments to the claims have overcome each and every U.S.C. 101 rejection and U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 2 June 2022.

Response to Arguments
Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument (Pages 8-10) stating that Yamagishi fails to show wherein the reference to the second media descriptor file is in association with a reference type, the examiner respectfully disagrees. Yamagishi shows a first manifest file including information for reproducing a main program content or first streaming media content and advertisements within the main program content. (Fig. 13/14; [0166-0169]) The first manifest file contains a reference or xlink:href including a resolvable link to the second media descriptor file of an advertisement or second streaming media content that is suited to a particular user or user group. (Fig. 13/14; [0170]; [0173]; [0151]; [0152]) The reference or xlink:href including the resolvable link is in association with a reference type because it is used to select a particular type of advertisement/advertisement type/reference type that is suited to the user or the user group. Therefore, the reference or xlink:href including the link is in association with an advertisement type/reference type.

In response to Applicant’s argument (Page 11) in regards to claim 26 stating that Yamagishi fails to show where the reference type is one of previous streaming media content, next streaming media content, parent streaming media content, and alternative version of streaming media content, the examiner respectfully disagrees. Yamagishi shows that an advertisement type/reference type is an alternate version of a default version of an advertisement that is suited to a user. ([0173]) Giving the claim language the broadest reasonable interpretation consistent with the specification, an advertisement, such as a default advertisement is considered streaming media content, wherein the alternative version of the advertisement/advertisement type is considered an alternate version of the default advertisement/streaming media content. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (U.S. Patent Publication 2014/0150019), hereinafter Ma.
Regarding claim 9, Ma teaches
A file generator (Fig. 1, 102; Fig. 2; i.e. computer device using program instructions to implement live stream processor) for generating a first media descriptor file (i.e. manifest) for first streaming media content, (i.e. source content/live feed data) the file generator comprising: ([0044], lines 1-15; [0033], lines 16-18; [0032])
a processor; and ([0032])
a memory storing instructions that, when executed by the processor, cause the file generator to perform operations comprising: ([0032])
obtaining metadata (i.e. cue tone data including advertisement metadata such as program identifiers/current program/wall clock times/original broadcast time/start and end of advertisement pods) for the first streaming media content, ([0067]; [0068]) the metadata comprising a reference (i.e. advertisement metadata including program identifier/original broadcast time) to a second media descriptor file (i.e. manifest file for replacement advertisement) for second streaming media content, (i.e. replacement advertisement) the second streaming media content being separate from the first streaming media content; and ([0053]; i.e. The program identifier/original broadcast time is provided to the ADS for the ADS to provide a manifest file for replacement advertisement. Since the metadata is used to identify a manifest file it is considered a reference to the manifest file.) wherein the reference to the second media descriptor file is in association with a reference type; (i.e. type of advertisement to be selected by the ADS) ([0040], lines 11-14; i.e. The advertisement metadata, such as the program identifier/original broadcast time is used by the ADS to decide/select a particular advertisement/type of advertisement. Therefore, the advertisement metadata is in association with a reference type.)
generate the media descriptor file comprising the metadata. ([0049], lines 1-12)

Regarding claim 10, Ma teaches
The file generator according to claim 9, wherein the metadata comprises a reference to a third media descriptor file for third streaming media content.  ([0049], lines 1-12; i.e. There may be any number of advertisement breaks/advertisements or third streaming media content.) 

Regarding claim 12, Ma teaches
The file generator according to claim 9, wherein each media descriptor file is in XML, Extensible Markup Language, format.  ([0049], lines 18-25; i.e. The manifest file format is DASH MPD which is an XML format.)

Regarding claim 13, Ma teaches
The file generator according to claim 12, wherein each media descriptor file is a media presentation description file for use with DASH, Dynamic Adaptive Streaming over HTTP, Hypertext Transfer Protocol. ([0049], lines 18-25)

Regarding claim 16,  Ma in view of Yamagishi shows all of the features with respect to claim 9 as outlined above. Ma in view of Yamagishi further shows
The file generator according to claim 9, wherein the reference type is one of previous streaming media content, next streaming media content, parent streaming media content, child streaming media content, and alternative version (i.e. particular type of advertisement/targeted advertisement) of streaming media content. (i.e. advertisement) (Ma: [0040], lines 10-14 ) 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 20, 22, 23, 25-28, 33, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamagishi et al. (U.S. Patent Publication 2018/0288468), hereinafter Yamagishi.
Regarding claim 19, Yamagishi teaches
A method for interpreting a first media descriptor file ([0059]; i.e. DASH manifest file/MPD metadata) for first streaming media content, (i.e. main program video content) the method being performed in a media player (Fig. 4, 40; i.e. client apparatus) and comprising the steps of: ([0286]; [0332]; [0335]; Fig. 29; i.e. Method performed by client computing device implementing DASH client using processor, memory and instructions.)
obtaining the first media descriptor file ([0305]; [0307]) comprising metadata (Fig. 13/14; [0169]; i.e. manifest information including period elements for managing reproduction of main program content and advertisements) for the first streaming media content, (i.e. main program video content) the metadata comprising a reference (i.e. xlink href) to a second media descriptor file (i.e. period element file with URL) for second streaming media content, (i.e. advertisement) the second streaming media content being separate from the first streaming media content, (Fig. 14; [0310]; [0312]; [0313]; ([0151-0152]; [0158-0160]) wherein the reference to the second media descriptor file is in association with a reference type; (i.e. “group” in xlink/type of advertisement suited to a specific user or group) ([0173]; Fig. 14)
generating a user interface element (Fig. 9) which, when activated, (i.e. user presses ok) loads the second streaming media content using the reference to the second media descriptor file for the second streaming media content.  ([0142]; [0312]; [0313])

Regarding claim 20, Yamagishi teaches
The method according to claim 19, wherein the metadata comprises a reference to a third media descriptor file for third streaming media content (i.e. second advertisement) and wherein the step of generating a user interface element comprises generating an additional user interface element (i.e. question to user concerning a second advertisement) which, when activated, loads the third streaming media content using the reference to the media descriptor file for the third streaming media content.  (Fig. 11; [0142]; [0312]; i.e. There are a number of ad breaks where the user will be questioned concerning the upcoming advertisement selection.)

Regarding claim 22, Yamagishi teaches
The method according to claim 19, wherein each media descriptor file is in XML, Extensible Markup Language, format.  ([0166]; Fig. 13/14; [0152])

Regarding claim 23, Yamagishi teaches
The method according to claim 22, wherein each media descriptor file is a media presentation description file for use with DASH, Dynamic Adaptive Streaming over HTTP, Hypertext Transfer Protocol. ([0058-0059]; [0152]) 

Regarding claim 25, Yamagishi teaches
The method according to claim 19,  wherein each user interface element reflects the reference type. (i.e. The user interface queries the user if they are a member of a particular group, US.) ([0173]; Fig. 9)

Regarding claim 26, Yamagishi teaches
The method according to claim 19, wherein each reference type is one of previous streaming media content, next streaming media content, parent streaming media content, child streaming media content, and alternative version (i.e. alternate version of advertisement) of streaming media content. (i.e. default version of advertisement) ([0142]; [0173])

Regarding claim 27, this system claim comprises limitations substantially the same as those detailed in claim 19 above and is accordingly rejected on the same basis.

Regarding claim 28, this system claim comprises limitations substantially the same as those detailed in claim 20 above and is accordingly rejected on the same basis.

Regarding claim 33, this system claim comprises limitations substantially the same as those detailed in claim 25 above and is accordingly rejected on the same basis.
 
Regarding claim 34, this system claim comprises limitations substantially the same as those detailed in claim 27 above and is accordingly rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Badawiyeh (U.S. Patent Publication 2019/0069004).
Regarding claim 11, Ma shows all of the features with respect to claim 9 as outlined above. However, Ma fails to show
The file generator according to claim 9, wherein the metadata comprises a reference to text data to be presented by a media player as a human readable description of the first streaming media content.  
Badawiyeh shows
wherein the metadata (i.e. information included in a manifest file) comprises a reference (i.e. address to closed captioning file) to text data (i.e. closed captioning) to be presented by a media player (i.e. media client) as a human readable description of the first streaming media content. ([0146]; [0155])
Badawiyeh and Ma are considered analogous art because they involve delivering content using adaptive streaming. Ma shows generating a manifest file which includes metadata about advertisements to insert into the content. Badawiyeh shows that the manifest file may also include an address to closed captioning information for the content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma to incorporate the teachings of Badawiyeh wherein the metadata comprises a reference to text data to be presented by a media player as a human readable description of the first streaming media content. Doing so provides that the user may be provided with closed captioning for the content.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Badawiyeh.
Regarding claim 21, Yamagishi shows all of the features with respect to claim 19 as outlined above. However, Yamagishi fails to show
The method according to claim 19, wherein the metadata comprises a reference to text data; and 
wherein the method further comprises the step of: 
presenting the text data as a human readable description of the first streaming media content using the reference to text data.  
Badawiyeh shows
wherein the metadata (i.e. information included in a manifest file) comprises a reference (i.e. address to closed captioning file) to text data; (i.e. closed captioning) and ([0146])
wherein the method further comprises the step of: 
presenting the text data as a human readable description of the first streaming media content using the reference to text data.  ([0155]; [0146])
Badawiyeh and Yamagishi are considered analogous art because they involve receiving content using adaptive streaming. Yamagishi shows receiving a content manifest file which includes metadata about advertisements to insert into the content. Badawiyeh shows that the manifest file may also include an address to closed captioning information for the content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamagishi to incorporate the teachings of Badawiyeh wherein the metadata comprises a reference to text data to be presented by a media player as a human readable description of the first streaming media content. Doing so provides that the user may be provided with closed captioning for the content.

Regarding claim 29, this system claim comprises limitations substantially the same as those detailed in claim 21 above and is accordingly rejected on the same basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451